Judgments and order reversed on the law and facts, and a new trial granted, with costs to the appellants to abide the event, upon the ground that the evidence offered by the plaintiff to the effect that the plaintiff won a large prize on one ticket purchased by him and was cheated out of it, did not go to the issue involved and was highly prejudicial; also that the evidence of the number of tickets purchased by the plaintiff is not sufficiently clear and convincing to uphold the verdict. All concur. Present — Sears, P. J., Crouch, Taylor, Edgcomb and Thompson, JJ.